Citation Nr: 1327856	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  10-18 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a respiratory disability, claimed as due to exposure to asbestos.

4.  Entitlement to a special home adaptation grant.

5.  Entitlement to specially adapted housing.

6.  Entitlement to compensation under 38 U.S.C. § 1151 for residuals of injuries resulting from VA treatment, to include a respiratory disability, blood clots in the lungs, urinary tract infection, and spinal cord injury with partial paralysis.

7.  Entitlement to special monthly compensation based on the need for aid and attendance or for being housebound.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from December 1942 to January 1946.  He died in May 2012.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran died during the pendency of the appeal.  His surviving spouse has been substituted in this matter.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering the remand below.

The issues of entitlement to compensation under 38 U.S.C. § 1151 and special monthly compensation are  addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On June 20, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, that a withdrawal is requested with respect to the issues of entitlement to service connection for bilateral hearing loss disability, tinnitus, and a respiratory disability; as well as the issues of  entitlement to a special home adaptation grant and specially adapted housing.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the appellant regarding the issues of entitlement to service connection for bilateral hearing loss disability, tinnitus, and a respiratory disability; as well as the issues of  entitlement to a special home adaptation grant and specially adapted housing  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal with respect to the issues identified above and, hence, there remain no allegations  of errors of fact or law for appellate consideration with respect to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal regarding those issues and it is dismissed.


ORDER

With respect to the issues of entitlement to service connection for bilateral hearing loss disability, tinnitus, and a respiratory disability; as well as the issues of  entitlement to a special home adaptation grant and specially adapted housing, the appeal is dismissed.


REMAND

The appellant seeks compensation under 38 U.S.C. § 1151 for residuals of injuries to the Veteran resulting from VA treatment, to include a respiratory disability, blood clots in the lungs, urinary tract infections, and spinal cord injury with partial paralysis.  She alleges that his VA providers were negligent, leading to a fall while he was hospitalized in May 2008, and that this fall led to the claimed residuals.  She specifically argues that the Veteran's VA medical providers were put on notice that the Veteran was a fall risk which subjected them to a heightened duty of care to guard the Veteran against falls, and that they were negligent and failed in that duty resulting in additional disability to the Veteran.  

The Board notes that 38 U.S.C.A. § 1151  was amended by Pub. L. No. 104-204. The Veteran's claim was filed after October 1, 1997.  Under the applicable law, when a Veteran suffers additional disability as the result of VA treatment, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2008).  For claims filed on or after October 1, 1997, the appellant must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151 (West 2002).

VA treatment records indicate that while hospitalized for pneumonia, the Veteran fell on May 26, 2008.  Following that incident, he was assessed with cervical central cord syndrome and transferred to a VA rehabilitation facility at Vancouver, and subsequently to the Portland VA Medical Center.  Following the fall, nursing notes reflect that the Veteran had continued right side weakness.

The record also reflects that the Veteran received home care through VA.  Although the claims file contains voluminous VA clinical records, there are none pertaining to home care, to include home physical and occupational therapy, as described in a November 2008 VA examination report.  The Board additionally notes that VA outpatient records dated in 2012 also indicate home health care.  The records of this treatment should be obtained and associated with the claims file.

The Veteran was a resident at a nursing care facility, according to VA outpatient records.  The Board observes that in February 2012, the Veteran's daughter accompanied him to a VA facility, reporting that she had removed him from the Rosedale Nursing Center because she believed his care was inadequate.  This record indicates that the Veteran had resided there for one and one half years.  Records pertaining to this treatment should also be obtained.

The death certificate reflects that the Veteran died at his residence, and that he was under hospice care at the time of his death.  Hospice records are not associated with the claims file.  Pertinent records should be sought and associated with the claims file.

Evidence submitted by the appellant includes a compact disc which contains a recording of a meeting between the appellant, her daughter, and the Chief of Staff of the Roseburg VA Medical Center in July 2008.  While this conversation is paraphrased in statements of the case issued by the RO, there is no official transcript of this recording.  Such should be produced and placed in the claims file for review.

A VA examination was conducted in May 2010.  The examiner concluded that it was not reasonable to expect that the VA Medical Center could have provided one-on-one care to ensure that the Veteran follow instructions and request assistance when arising from his bed.  She further indicated that there were no permanent residual disabilities of the Veteran's May 2008 fall.  She did not account for the documented post-fall findings regarding right side weakness.  Finally, she concluded that there was no evidence in the available records that the Veteran's care involved carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in providing hospital care and medical treatment.  She did not discuss the underlying rationale for her conclusion nor did she address the appellant's contentions that the VA Medical Center had been put on notice that the Veteran was a fall risk which according to the appellant subjected them to a heightened duty of care to guard the Veteran against falls.  As such, the report is inadequate for the purpose of deciding the appellant's claim.

Finally, the Board observes that the appellant has not been afforded proper notice of the evidence and information necessary to support her claims for compensation under 38 U.S.C.A. § 1151.  This notice should be issued prior to further consideration of her claim.

The Board notes that further development and adjudication of the claim for compensation under § 1151 may provide evidence in support of the claim for special monthly compensation.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.


In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Issue corrective notice advising the appellant of the evidence necessary to support a claim of entitlement to compensation under 38 U.S.C. § 1151.  She should be given an appropriate period to respond.

2.  Take steps to obtain records pertaining to the Veteran's treatment through non-VA home health care, the Rosedale Nursing Center, and hospice.  The appellant should be asked to provide a release for these and any other non-VA records so that they may be obtained and associated with the record.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Take steps to have an official transcript produced of the July 2008 meeting between the appellant, her daughter, and the Roseburg VA Medical Center Chief of Staff.

4.  Upon completion of the above development, forward the claims file to a physician who has not previously provided an opinion in this case.  The claims file and the treatment records must be made available to the physician.  The physician should be advised of the specific disabilities for which the appellant seeks compensation under § 1151.  

Upon review of the record, the physician should indicate in a written report whether the Veteran had additional disability as the result of VA treatment.  If so, the physician should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the proximate cause of any additional disability was training, hospital care, medical or surgical treatment, or an examination furnished by VA.  In discussing this opinion, the physician should address the appellant's contentions that the VA Medical Center had been put on notice that the Veteran was a fall risk which according to the appellant subjected them to a heightened duty of care to guard the Veteran against falls.  

If the physician finds that any additional disability was proximately caused by training, hospital care, medical or surgical treatment, or an examination furnished by VA, he or she should provide an opinion regarding whether any such disability rendered the Veteran permanently bedridden or so helpless as to be in need of regular aid and attendance.

The complete rationale for all opinions expressed should be fully discussed in the examination report, with specific reference to the evidence of record where appropriate. 

If the physician is unable to offer any of the requested opinions, it is essential that the physician offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382   (2010). 

5.  Ensure that the above development has been completed in accordance with the above directives.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought remains denied, the appellant should be furnished with a supplemental statement of the case and be afforded an appropriate period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


